 
 
I 
111th CONGRESS
1st Session
H. R. 1359 
IN THE HOUSE OF REPRESENTATIVES 
 
March 5, 2009 
Mr. Stupak (for himself and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act to provide for take-back disposal of controlled substances in certain instances, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Secure and Responsible Drug Disposal Act of 2009. 
2.Delivery of controlled substances by ultimate users for disposal 
(a)Regulatory authoritySection 302 of the Controlled Substances Act (21 U.S.C. 822) is amended by adding at the end the following: 
 
(g) 
(1)An ultimate user who has lawfully obtained a controlled substance in accordance with this title may, without being registered, deliver the controlled substance to another person for the purpose of disposal of the controlled substance if— 
(A)the person receiving the controlled substance is authorized under this title to engage in such activity; and 
(B)the disposal takes place in accordance with regulations issued by the Attorney General to prevent diversion of controlled substances. 
(2)The Attorney General may, by regulation, authorize long-term care facilities, as defined by the Attorney General by regulation, to dispose of controlled substances on behalf of ultimate users in a manner that the Attorney General determines will provide effective controls against diversion and be consistent with the public health and safety.. 
(b)Conforming amendmentSection 308(b) of the Controlled Substances Act (21 U.S.C. 828(b)) is amended— 
(1)by striking the period at the end of paragraph (2) and inserting ; or; and 
(2)by adding at the end the following: 
 
(3)the delivery of such a substance for the purpose of disposal by an ultimate user or long-term care facility acting in accordance with section 302(g) of this title..  
 
